                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


 NICHOLAS ENNIS, FIREARMS POLICY            )
 COALITION, INC., and FIREARMS              )
 POLICY FOUNDATION,                         )
                                            )
         Plaintiffs,                        )
                                            )
 v.                                         )                Civil Action No. 3:20-cv-805
                                            )
 COUNTY OF SUMNER, TENNESSEE;               )                Chief Judge Waverly D. Crenshaw
 ANTHONY HOLT in his official capacity as )                  Mag. Judge Barbara D. Holmes
 County Executive and County Mayor of       )
 Sumner County, TN; ROY “SONNY”             )                JURY DEMAND
 WEATHERFORD in his official capacity as )
 Sumner County Sheriff; CHRIS SANFORD )
 in his individual and official capacities, )
 KYLE MAHANEY in his individual and         )
 official capacities; JUSTIN DOWNS in his   )
 individual and official capacities; and    )
 CARL EDISON in his individual and          )
 official capacities,                       )
                                            )
         Defendants.                        )

                               FIRST JOINT STATUS REPORT

         Come now Plaintiffs Nicholas Ennis, Firearms Policy Coalition, Inc., and Firearms Policy

Foundation (collectively, “Plaintiffs”) and Defendants Sumner County, Anthony Holt, Roy

“Sonny” Weatherford, Chris Sanford, Kyle Mahaney, Justin Downs, and Carl Edison (collectively,

“Defendants”), by and through the undersigned counsel, and for their First Joint Status Report

pursuant to the Court’s Initial Case Management Order (Doc. No. 19), state as follows:

         On February 18, 2021, Plaintiffs sent an initial settlement demand to Defendants. On

February 19, 2021, Defendants rejected Plaintiffs’ demand and submitted a counter-offer, which

remains pending. The parties are currently in the process of exchanging initial written discovery



                                                1
833499.1/020200106
     Case 3:20-cv-00805 Document 26 Filed 02/24/21 Page 1 of 3 PageID #: 149
requests, and continue to work toward completing discovery such that all operative facts are

available to facilitate further settlement discussions.

Respectfully submitted:



 Attorneys for Plaintiffs:


 /s/ Raymond DiGuiseppe (with permission)              /s/ Lloyd R. Tatum (with permission)
 Raymond DiGuiseppe, CA Bar #228457                    Lloyd R. Tatum, #11326
 The DiGuiseppe Law Firm, P.C.                         Tatum & Tatum
 4320 Southport-Supply Road, Suite 300                 P O Box 293
 Southport, NC 28461                                   124 E Main Street
 law.rmd@gmail.com                                     Henderson, TN 38340
                                                       lloydtatum1@yahoo.com
 /s/ Michael Sousa (with permission)
 Michael Sousa, CA Bar #229416                         /s/ Eugene Volokh (with permission
 3232 Governor Drive, Suite A                          Eugene Volokh
 San Diego, CA 92122                                   385 Charles E. Young Dr. E.
 msousa@msousalaw.com                                  Los Angeles, CA 90095
                                                       volokh@law.ucla.edu

 Attorneys for Defendants:


 /s/ Leah May Dennen (with permission)                 /s/ Thomas B. Russell
 Leah May Dennen, #12711                               Thomas B. Russell, #26011
 Sumner County Law Director                            Sarah L. Locker, #31994
 Benjamin C. Allen, #35923                             GULLETT SANFORD ROBINSON
 355 North Belvedere Drive, Room 303                     & MARTIN PLLC
 Gallatin, TN 37066                                    150 Third Avenue South, Suite 1700
 615-451-6060                                          Nashville, TN 37201
 LeahMay@sumnercountytn.gov                            615-244-4994
 Ben@sumnercountytn.gov                                trussell@gsrm.com; slocker@gsrm.com




                                                   2
833499.1/020200106
     Case 3:20-cv-00805 Document 26 Filed 02/24/21 Page 2 of 3 PageID #: 150
                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of February, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

           Eugene Volokh                              Michael Sousa
           385 Charles E. Young Dr. E.                3232 Governor Drive, Suite A
           Los Angeles, CA 90095                      San Diego, CA 92122
           volokh@law.ucla.edu                        msousa@msousalaw.com

           Attorney for Plaintiffs                    Attorney for Plaintiffs

           Lloyd R. Tatum                             Raymond DiGuiseppe
           Tatum & Tatum                              The DiGuiseppe Law Firm, P.C.
           P O Box 293                                4320 Southport-Supply Road, Suite 300
           124 E Main Street                          Southport, NC 28461
           Henderson, TN 38340                        law.rmd@gmail.com
           lloydtatum1@yahoo.com
                                                      Attorneys for Plaintiffs
           Attorneys for Plaintiffs


                                               /s/ Thomas B. Russell




                                                  3
833499.1/020200106
     Case 3:20-cv-00805 Document 26 Filed 02/24/21 Page 3 of 3 PageID #: 151
